Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.1 ASSET PURCHASE AGREEMENT BY AND BETWEEN SMOKERS LOZENGE INC., as Acquirer AND CYBER MESH SYSTEMS INC., as Company Dated as February 28, 2008 1 ASSET PURCHASE AGREEMENT BETWEEN: SMOKERS LOZENZE INC., a Nevada corporation, (the Acquirer), with registered office located at offices at #200-245 East Liberty Street Reno, Nevada, USA 89501 AND: CYBER MESH SYSTEMS INC., a British Columbia corporation, (the COMPANY) with offices located at #302 - 3602 Gilmore Way, Burnaby, British Columbia, Canada AND: MARC SANTOS of #udson Street, Vancouver, British Columbia, Canada, V6P 4N2 and DAVID HOLMES of #1008  1007 Cambie Street, Vancouver, British Columbia, Canada, V6B 3EA (collectively, the PRINCIPALS) RECITALS: WHEREAS Company presently operates a business engaged in providing a comprehensive full range of Internet services including Internet Access, Web Development, streaming video, entertainment management services, broadband internet, wireless, and networking solutions to commercial businesses and residential customers (the "Business"); and, WHEREAS Company is the owner of a proprietary software and hardware technology enabling the delivery of high definition videos, movies, television programming and audiovisual products on demand world-wide over the internet to an end user device, (the Streaming Technology) and proprietary technology, hardware and software to conduct the Business worldwide. WHEREAS Company is the developer and owner of the following products and proprietary technologies and operates the Business under the following trade names and divisions: · Blast IPTV; · Meshzone Free Hot Spots; · Mobile 2 Global Cellular/VOIP Communication Products; · CMS Wireless Network Routers and other telecommunication equipment; · CMS ISP and Website Hosting; · LQ1 Website Media Development; and, · Campwest Entertainment Access. AND WHEREAS Company has the following products and proprietary technologies under development: 2 · CMS Fiber Optic Router; · SSID Wireless Security Protocol and Certification; and, · Set Top Box Standard for Global Distribution. AND WHEREAS the Acquirer and David Holmes desire to enter into a Management Agreement wherein David Holmes shall receive Eight Million (8,000,000) of the Acquirers common stock, par value $0.001, to be allotted and issued from the Treasury of the Acquirer (the Acquirer Stock) as a signing bonus for entering into a Management Agreement with the Acquirer. AND WHEREAS the Acquirer and Marc Santos desire to enter into a Management Agreement wherein Marc Santos shall receive Six Million (6,000,000) of the Acquirers common stock, par value $0.001, to be allotted and issued from the Treasury of the Acquirer (the Acquirer Stock) as a signing bonus for entering into a Management Agreement with the Acquirer. Subject to the terms and conditions set forth herein, the Company desires to sell, convey, transfer, assign and deliver to Acquirer, and Acquirer desires to purchase and acquire from the Company, free and clear of all Liens and encumbrances (other than those Liens included in the Assumed Liabilities), all of the Companys right, title and interest in and to all of the assets and the business operations of the Company (the Acquisition): NOW, THEREFORE, in consideration of the covenants, promises, representations and warranties set forth herein, and for other good and valuable consideration (the receipt and sufficiency of which are hereby acknowledged by the parties), intending to be legally bound hereby, the parties agree as follows: ARTICLE 1 PURCHASE & SALE OF PURCHASED ASSETS 1.1 Purchased Assets. Subject to the terms and conditions of this Agreement and in reliance upon the representations, warranties, covenants and agreements of the Company contained herein, at the Closing, the Company shall sell, convey, transfer, assign and deliver to Acquirer, and the Acquirer shall purchase and acquire from the Company, free and clear of all Liens and encumbrances (other than those Liens included in the Assumed Liabilities), all of the Companys right, title and interest in and to all of the following assets which the Company owns or in which the Company has any right, title or interest, other than those assets specified as Excluded Assets (collectively, the Purchased Assets): (a) All of the Company's intellectual property (the "Company Intellectual Property") including the following: (i) All Company Registered Intellectual Property listed on Schedule 2.13 of the Disclosure Schedule; (ii) All right, title and interest in the unregistered trademarks listed on Schedule 2.13 of the Disclosure Schedule, including all goodwill associated therewith; 3 (iii) All trade secrets of the Company owned or used in connection with conduct of the Business, including, but not limited to, disks, designs, files, drawings, data and related documentation, and all similar property of any nature, tangible or intangible, owned or used in connection with the Company Intellectual Property and Business and all, copyrights, designs, inventions, patents, licenses, franchises and secret methodologies connected with the Companys business and owned by the Company; (iv) All mask works and all applications, registrations, and renewals in connection therewith, and all confidential business information (including ideas, research and development, know-how, formulas, techniques, technical data, designs, drawings, specifications, customer, supplier and vendor lists, pricing and cost information, and business and marketing plans and proposals and all computer software (including data and related documentation) developed or owned by the Company, all computer and telecommunications equipment, appliances and systems which are owned by Company; and, (v) all claims (including claims for past infringement or misappropriation of Company Intellectual Property) and causes of action of the Company has against other persons (regardless of whether or not such claims and causes of action have been asserted by the Company) arising in connection with the conduct of the Business, and all rights of indemnity, warranty rights, rights of contribution, rights to refunds, rights of reimbursement and other rights of recovery possessed by the Company (regardless of whether such rights are currently exercisable) which have arisen in connection with the conduct of the Business; (b) All rights to sue for or asserted claims against and remedies against past, present or future infringements of any or all of the Company Intellectual Property owned or used in connection with the conduct of the Business and rights of priority and protection of interests therein and to retain any and all amounts therefrom; (c) All other assets of the Company owned or used in connection with the conduct of the Business, including, but not limited to: (i) all inventories and work-in-progress of the Company including, but not limited to, those inventories and works-in-progress set forth on Schedule 2.7 of the Disclosure Schedule; (ii) all equipment, materials, prototypes, tools, supplies, furniture, fixtures, improvements and other tangible assets of the Company owned or used in connection with the conduct of the Business including, but not limited to, the tangible assets set forth on Schedule 2.7 of the Disclosure Schedule; (iii) all advertising and promotional materials possessed by the Company relating to the Business; 4 (iv) all rights of the Company under the Contracts set forth on Schedule 2.12 of the Disclosure Schedule; (v) the domain names of the Company set forth on Schedule 2.13 of the Disclosure Schedule; (vi) all governmental or regulatory authorizations held by the Company in connection with the conduct of the Business; (vii) all books, records, files (including all electronic files and back-up copies thereof), customer lists and data of the Company relating to the Business; and (viii) source code repository; (d) All goodwill incident to the items listed in Sections 1.1(a), 1.1(b) and 1.1(c) above; together with the exclusive right of the Acquirer to represent itself as carrying on the business in continuation of and in succession to the Company and the right of the Acquirer, on the date of the execution of this Agreement, to use the name Cyber Mesh Corp. and upon closing to use any trade names or any variations thereof indicating the Business of the Company is so carried on or to be carried on by the Acquirer. The Company agrees to forthwith, after the date closing, to change its corporate name from Cyber Mesh Systems Inc., to a numbered company and filing the Change of Name with the British Columbia Registrar of Companies; (e) all cash on hand or in banks or other depositories and accounts receivable earned or accrued with respect to the conduct of the Business prior to the Closing Date; (f) the full benefit of all unfulfilled orders, contracts, engagements or commitments to which the Company is entitled in connection with the Business including the full benefit of all forward commitments by the Company for materials or supplies, or services whether or not there are any contracts in respect thereto; (g) all computer equipment, software and related license and service agreements of the Company, which are used in the conduct of the Business, set forth on Schedule 2.13 of the Disclosure Schedule; and, (h) All other assets used in or useful to the conduct of the Business. 1.2 Excluded Assets. The Company and the Principals agree with the Acquirer that there are not any excluded assets. 1.3 Assumed Liabilities. In connection with the purchase of the Purchased Assets, Acquirer shall assume and become responsible for the following liabilities, except for the Excluded 5 Liabilities as defined in s.1.4 of this Agreement (collectively, the Assumed Liabilities): (a) all liabilities arising from the conduct of the Business following the Closing Date, including but not limited to: (i) all liabilities and obligations of the Business arising under the contracts set forth on Schedules 2.12 of the Disclosure Schedule, relating to or arising out of the conduct of the Business after the Closing Date; (ii) all liabilities and obligations relating to any products and services sold by the Business, including without limitation warranty obligations, arising out of the conduct of the Business after the Closing Date; (iii) any liability for Tax set forth in Section 1.7 hereof; and (b) the following liabilities of the Company which have arisen from the conduct of the Business on or prior to the Closing Date: (i) all liabilities and obligations of the Business arising under the accounts payable set forth on Schedule 2.5 of the Disclosure Schedule; (ii) all liabilities and obligations for products and services committed to be purchased by the Business in the ordinary course of business on or prior to the Closing Date set forth on Schedule 2.5 of the Disclosure Schedule; and (iii) all liabilities and obligations for all of the employees of the Business relating to accrued employee paid time off for those employees of the Business who become Transferred Employees hereunder, set forth on Schedule 2.5 of the Disclosure Schedule. 1.4 Excluded Liabilities. Notwithstanding Section 1.3 hereof, the Company shall retain, and Acquirer shall not assume and become responsible for, and the Assumed Liabilities shall not include, any of the following (collectively, the Excluded Liabilities): (a) any liability of the Company for Taxes (with respect to operation of the Business or otherwise); (c) except as provided in Section 1.7 hereof, any liability of the Company for income, transfer, sales, use, and other Taxes arising in connection with the consummation of the transactions contemplated hereby (including any income Taxes arising because the Company is transferring the Purchased Assets); (d) any liability of the Company for the unpaid Taxes of any Person under Income Tax Regulations or any similar provision of provincial, federal, state, local, or foreign law, as a transferee or successor, by contract or otherwise; 6 (e) any liabilities of the Company to indemnify any Person by reason of the fact that such Person was a director, officer, employee or agent of the Company (whether or not in connection with the conduct of the Business); (f) any liabilities of the Company for costs and expenses incurred in connection with this Agreement; (g)any liabilities or obligation of the Company under this Agreement; (h) except as set forth on Schedule 2.5 of the Disclosure Schedule, any liabilities or obligations relating to any Company Plan, employee severance, claims relating to employment, employee benefits (including employer taxes or tax withholding from employees) or compensation arrangements relating to or arising out of the conduct of the Business prior to and including the Closing Date, with respect to any employee or former employee of the Business; and, (i) the matters set forth in Schedule 2.27 of the Disclosure Schedule as they relate to the conduct of the Business prior to the Closing Date. 1.5 Purchase Price; Payment of Purchase Price. The Acquirer agrees to pay, and the Company agrees to accept, the following as consideration for the Acquisition: (a) One Hundred Thousand US Dollars ($100,000 USD) payable by satisfaction of that certain loan outstanding made by the Acquirer to the Company, which is now forgiven by the Company, and (ii) Eight million Five Hundred Thousand (8,500,000) shares of Acquirer Stock, which shares shall be delivered to the Escrow Agent and delivered by the Escrow Agent to the Company as set out on the terms and conditions contained in the Escrow Agreement attached hereto as Schedule "B" (hereinafter referred to as the Escrow Agreement). (b)Issuance of Shares in consideration for Management Services: (i) The Acquirer shall issue to David Holmes Eight Million (8,000,000) Acquirer shares to be allotted and issued from the Treasury of the Acquirer as a signing bonus for entering into a Management Agreement with the Acquirer in the form annexed hereto as Schedule A (herein referred to as the Management Agreement), which shares shall be delivered to the Escrow Agent and delivered by the Escrow Agent to David Holmes as set out on the terms and conditions contained in the Escrow Agreement attached hereto as Schedule "B" (hereinafter referred to as the Escrow Agreement). (ii) The Acquirer shall issue to Marc Santos Six Million (6,000,000) Acquirer shares to be allotted and issued from the Treasury of the Acquirer as a signing bonus for entering into a Management Agreement in the form annexed hereto as Schedule A with the Acquirer, which shares shall be delivered to the Escrow Agent and delivered by the Escrow Agent to Marc Santos as set out on the terms and conditions contained in the Escrow Agreement attached hereto as Schedule 7 "B". (herein collectively referred to as the Management Service Shares) (c) The Acquirer, Company, Marc Santos and David Holmes shall enter into the Escrow Agreement substantially in the form attached hereto as Schedule "B" and all Acquirer Shares and Management Service shares referred in Section 1.5(a), 1.5(b)(i) and 1.5(b)(ii)shall be delivered to the Escrow Agent to be held for the benefit of the Company, Marc Santos and David Holmes in the amounts set out herein. Provided that David Holmes has not terminated his management agreement prior to one year following the Closing Date, the escrow agent shall deliver the percentage of shares to David Holmes on the delivery dates set out below (the "Delivery Dates") and, provided that Marc Santos has not terminated his management agreement prior to one year following the Closing Date, the escrow agent shall deliver the percentage of shares to Marc Santos on the delivery dates set out herein and provided that neither David Holmes or Marc Santos have terminated their management agreements prior to one year following the Closing Date, the escrow agent shall deliver the percentage of shares to the Company set out herein. It being understood if one or both of the management agreements are terminated by the Acquirer for any reason, then in that event, all Management Service shares held in escrow by the Escrow Agent for the terminated employee and the Company shall be delivered forthwith to the terminated employee or the Company as applicable. Delivery Date Percentage of Management Service Shares Delivered Company within 5 days after the Closing Date 4,250,000 Acquirer Shares Company earlier of: First Anniversary of Closing Date or Termination of a Management Agreement by the Acquirer 4,250,000 Acquirer Shares Delivery Date Percentage of Management Service Shares Delivered David Holmes within 5 days after the Closing Date 4,000,000 Management Service shares David Holmes earlier of: First Anniversary of Closing Date or Termination of a Management 4,000,000 Management Service shares 8 Agreement by the Acquirer Delivery Date Percentage of Management Service Shares Delivered Marc Santos within 5 days after the Closing Date 3,000,000 Management Service shares Marc Santos earlier of: First Anniversary of Closing Date or Termination of a Management Agreement by the Acquirer 3,000,000 Management Service shares There shall be no proportionate or partial delivery of Management Service shares in the periods prior to each Delivery Date and all release from Escrow Management Service shares shall occur only on the appropriate Delivery Date provided that the party entitled thereto has not terminated his employment at any time prior to such Delivery Date. Each of the Company, David Holmes and Marc Santos shall be entitled to exercise all voting rights with respect to such owners Escrowed Shares. 1.6 Marc Santos and David Holmes and the Acquirer agree that out of the Management Service Shares issued to Marc Santos and David Holmes by the Acquirer, that Marc Santos and David Holmes shall transfer to the following persons for services to be rendered to the Acquirer, the number of Acquirer shares set out opposite their names, which shares shall be delivered to each of the following in the percentage and following the dates set forth in the Escrow Agreement; (i) Howard Martin: Five Hundred and Thirty Five Thousand and Twenty One (535,021) shares of the Acquirer Shares; (ii) Brian Johnson: Ninety Seven Thousand Two Hundred and Seventy Six (97,276) shares of the Acquirer Shares; (iii) Casson Salmon: Four Hundred and Eighty Six Thousand Three Hundred and Eighty Two (486,382) shares of the Acquirer Shares; (iv) Neville ORiley Livingstone: One Hundred and Twenty One Thousand Five Hundred and Ninety Six (121,596) shares of the Acquirer Shares; and, (v) Dorothy Smith Seventy Two Thousand Nine Hundred and Fifty Seven (72,957) shares of the Acquirer Shares. 9 1.7 Stock Valuation of Acquirers Issued Shares. It is agreed between all of the Parties hereto that the value of shares of the Acquirer issued to each of the Company, Marc Santos and David Holmes and all other shareholders or persons entitled thereto shall be $0.001 per common share issued. 1.8 Representation and Warranties of Acquirer The Acquirer represents and warrants that: (i) Acquirer is a company whose registered office is #200- 245 East Liberty Street, Reno Nevada 89501 and whose shares are or will be quoted on the over-the counter market Bulletin Board (OTCBB) in the U.S.A.; (ii) After the closing and upon Acquirer acquiring all of the purchased assets of the Company and issuing the Management service shares to the parties entitled thereto and making the necessary filings with the SEC, the total number of issued and outstanding shares of the Acquirer will be 45,000,000 common shares and no preferred shares; (iii) It is the intent of and objective of the parties hereto that the Acquirer shall on a best efforts basis raise up to $10,000,000 USD, if required by the Directors, over the next 2 years following the date of closing to finance the expansion of the business operations of the Acquirer. In the event, the Directors of the Acquirer agree, from to time to raise the aforesaid capital, the Acquirer shall use its best efforts to reduce the dilution of Acquirers shareholders by limiting the number of Acquirers shares to be issued to 3,000,000 shares of Acquirers common stock. Notwithstanding any contained herein, the Acquirer shall be entitled to create Qualified and Non-Qualified Stock Option Plans for Employees, Officers, Directors and Consultants of the Acquirer; and, (iv) The Acquirer has no assets of value. 1.9 Representation and Warranties of Marc Santos and David Holmes Each of Marc Santos and David Holmes jointly and severally represent and warrant that: (i) as founders, principals, and the persons who have invented and developed the Intellectual Property of the Company, which are the only substantial assets of value of the Company, and that the Acquirer and the Company are entitled to the covenants and agreements of Marc Santos, David Holmes without which the Acquirer and Company would not have entered into this Agreement; (ii) The residency of each Marc Santos, David Holmes and the Company is correctly set forth herein. Each of Marc Santos, David Holmes and the Company acknowledges that they have obtained, or waived their right to obtain, independent legal and tax 10 advice relating to this Agreement, the income tax consequences of the purchase of the assets and the of the Acquirers issuance of shares for the purchase of the Company assets and the entering into of the Management Agreements by Marc Santos and David Holmes; and, (iii) Marc Santos and David Holmes join with the Company to covenant and agree to make all reasonable efforts to perform all covenants and indemnities of the Company as set forth in this Agreement. 1.10 Intellectual Property Rights of Company. Marc Santos and David Holmes acknowledge and agree that they have no interest or claim in any of the Company's Intellectual Property Rights and that they will not, at any time, challenge the right of the Company to its Intellectual Property Rights and that they will make all reasonable efforts to assist and continue to assist the Acquirer in filing and completing any intellectual property claims for any inventions that presently have not been patented or not otherwise protected and will continue to assist the Acquirer in processing all ongoing intellectual property claims whether or not they are they are officers, directors or employees of the Acquirer. In this event the party assisting the Acquirer shall be retained as a consultant whose remuneration is to be agreed upon by the parties prior to the rendering of the consulting services. 1.11 Closing. The consummation of the purchase and sale of the Purchased Assets in accordance with this Agreement (the Closing) shall take place at 10:00 at Pacific Standard time, at the offices of the Company on the third (3rd)
